ACCEPTED
                                                                                        03-15-00384-CV
                                                                                                7112508
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   9/25/2015 4:58:14 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                             NO. 03-15-00384-CV

                                                                  FILED IN
                   IN THE COURT OF APPEALS    3rd COURT OF APPEALS
                                                  AUSTIN, TEXAS
                           FOR THE
                                              9/25/2015 4:58:14 PM
           THIRD SUPREME JUDICIAL DISTRICT OF TEXAS
                                                JEFFREY D. KYLE
                        AUSTIN, TEXAS                 Clerk



                   CRYSTAL BINGHAM HERNANDEZ,
                         Plaintiff/Appellant,

                                       v.

                             TIFFANY POLLEY,
                             Defendant/Appellee.


         APPELLEE’S UNOPPOSED MOTION FOR EXTENSION
        TO FILE APPELLEE’S RESPONSIVE BRIEF ON APPEAL


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW Tiffany Polley, Appellee herein and Defendant in the lower

court (“Appellee”), and requests an extension of thirty (30) days to file his

Responsive Brief on Appeal, and would show this Court of Appeals the following:




APPELLEE’S MOTION FOR EXTENSION TO FILE RESPONSIVE BRIEF ON APPEAL – Page 1
                                         I.

      Appellant filed her Notice of Appeal on June 24, 2015.

                                         II.

      The Clerk’s Record was filed on July 13, 2015.

                                        III.

      The Reporter’s Record was filed on July 22, 2015.

                                        IV.

      After obtaining a 30 day extension on an unopposed motion for the same,

Appellant filed her Brief on Appeal on September 18, 2015.

                                         V.

      Appellee’s Responsive Brief on Appeal is due on October 19, 2015.

                                        VI.

      Appellee would show this Court of Appeals that Appellee has not previously

petitioned the Court for an extension of time for filing the “item in question." TEX.

R. APP. P. 10.5(b)(1)(D).

                                        VII.

      Appellee requests an additional thirty (30) days to file Appellee’s

Responsive Brief on Appeal from the date that it is now due, up to and including

November 19, 2015.



APPELLEE’S MOTION FOR EXTENSION TO FILE RESPONSIVE BRIEF ON APPEAL – Page 2
                                          VIII.

      Appellee’s counsel would show this Court of Appeals that he has already

requested the record on appeal in order to begin drafting his responsive Brief.

                                          IX.

      Appellee’s counsel would show this Court of Appeals that in addition to

completing the responsive Brief in this matter, he has an active litigation and

appellate docket including multiple trials set in the next few months as well as

other briefing matters due.

                                           X.

      On September 24, 2015, counsel for Appellee conferred with counsel for

Appellant regarding the merits of this Motion, and Appellant’s counsel indicated

they did not oppose the Motion.

                                          XI.

      This Motion is not being filed for the purpose of harassment or unnecessary

delay, but to see that justice is done.

      WHEREFORE, PREMISES CONSIDERED, Appellee respectfully requests

that this honorable Court of Appeals grant this Motion and that Appellee have until

November 19, 2015 in which time to file his Responsive Brief on Appeal.




APPELLEE’S MOTION FOR EXTENSION TO FILE RESPONSIVE BRIEF ON APPEAL – Page 3
                                      Respectfully submitted,

                                      THE WILLIS LAW GROUP, PLLC

                                      ___/s/ Lorin M. Subar         _______
                                      KIRK D. WILLIS
                                      State Bar No. 21648500
                                      JOSEPH M. GREGORY, III
                                      State Bar No. 08436525
                                      LORIN M. SUBAR
                                      State Bar No. 19456800
                                      10440 N. Central Expy Ste 520
                                      Dallas, Texas 75231
                                      Telephone: (214) 736-9433
                                      Facsimile: (214) 736-9994

                                      ATTORNEYS FOR APPELLEE



                         CERTIFICATE OF CONFERENCE

     This is to certify that on September 24, 2015, the undersigned counsel for
Appellee conferred with counsel for Appellant, regarding the merits of this Motion.
Appellant’s counsel indicated they did not oppose the Motion.


                                            ___/s/ Lorin M. Subar
                                            LORIN M. SUBAR




APPELLEE’S MOTION FOR EXTENSION TO FILE RESPONSIVE BRIEF ON APPEAL – Page 4
                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing document has been forwarded to all parties or their counsel of record on
September 25, 2015 in accordance with the Texas Rules of Appellate Procedure.

      Rick Dehoyos
      Law Offices of Rick DeHoyos
      502 South Irving Street
      San Angelo, Texas 76903
      Via Facsimile: 325-227-6913

                                            ___/s/ Lorin M. Subar
                                            LORIN M. SUBAR




APPELLEE’S MOTION FOR EXTENSION TO FILE RESPONSIVE BRIEF ON APPEAL – Page 5